Citation Nr: 1435589	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The above stated issue was remanded by the Board in October 2012 in order to schedule the Veteran for a Travel Board hearing.  The Veteran was afforded a Travel Board hearing before the undersigned in June 2014.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that the Veteran did not have verified service in Vietnam during the Vietnam era, and was not exposed to an herbicide, including Agent Orange, during his service.

2.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed diabetes mellitus, type II manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in May and June 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with the issue on appeal.  However, an examination is not necessary because the Veteran's only theory of entitlement is that he has diabetes mellitus due to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He does not contend, and the evidence of record does not otherwise suggest, that his diabetes mellitus had its onset during service.  Id.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment record, and VA and private medical records.  The record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As already indicated, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding whether the Veteran had service in country or service on the in-land waterways of Vietnam.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, such as diabetes mellitus, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.



Diabetes Mellitus, type II

The Veteran contends that his diabetes mellitus is a result of his time in active service.  Specifically, the Veteran contends that his diabetes mellitus, type II is a result of Agent Orange exposure while serving on the USS Harwood during the Vietnam era. 

Turning to the evidence of record, an April 1999 VA treatment record noted that the Veteran was diagnosed with DM two weeks prior.  Therefore, there is competent medical evidence establishing that the Veteran has a current diagnosis of diabetes mellitus during the pendency of this appeal. 

Resolution of the Veteran's appeal turns on whether his current diabetes mellitus is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the evidence shows that the Veteran has a current diagnosis of diabetes mellitus type II, an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  He does not contend that diabetes mellitus had its onset in service, but rather asserts that he was first diagnosed with diabetes in approximately 1997.  As there is no showing that diabetes mellitus manifested to a degree of 10 percent within a year from separation from service (1971), the presumption does not apply.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, as the Veteran does not contend, and the evidence of record, including service treatment records, does not otherwise show that his diabetes had its onset in service, service connection on a direct basis is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, at primary issue in this case is the determination of whether or not the Veteran is entitled to a presumption of exposure to herbicides based on service in Vietnam during the Vietnam era.

The Veteran's Personnel records show that he served in the Navy aboard the USS Harwood DD 861 in the waters offshore Vietnam.  The Veteran's DD Form 214 does not reflect Vietnam service.  Additionally, the DD-214 noted that the Veteran was awarded the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal (VCM).

Additionally, the report received from the National Personnel Records Center (NPRC) in May 2009 noted that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  NPRC noted that the Veteran served aboard the USS Harwood, which was in the official waters off the Republic of Vietnam from May 26, 1968 to June 24, 1968, July 18, 1968 to August 17, 1968, August 28, 1968 to September 1968, and September 28, 1968 to October 1968.  Lastly, the NPRC found that there was no conclusive proof of in country Vietnam service. 

In a January 2011 statement, the Veteran reported that the USS Harwood was close enough to shore that they were taking fire.  He stated that the water was not blue and they could see the beach, however, he did not provide a location.  

In response to the Veteran's contentions, the RO requested information on the USS Harwood's location from May 26, 1968 to June 24, 1968, and July 18, 1968 to August 17, 1968 through the Defense Personnel Records Information Retrieval System (DPRIS).   The response noted that they reviewed the 1968 command history, and the May 26 to June 24, 1968, and the July 18 to August 17, 1968 deck logs submitted by the USS Harwood.  The records showed that on May 20, 1968, the USS Harwood entered Subic Bay and completed final preparations for operation in the Vietnamese Combat Zone.  On May 24, 1968, the USS Harwood sailed and arrived on station off I Corps Tactical Zone (I CTZ), and commenced its participation in Naval Gunfire Support of allied troops ashore.  On May 28, 1968, the USS Harwood received a direct hit on its Duel Purpose twin gun mount from a North Vietnamese Coastal Defense site near the Demilitarized Zone (DMZ).  After operating off I and II Corps and Yankee Station as a plane guard for the USS Enterprise, the USS Harwood left the combat zone on June 24, 1968, arriving at Kaohsiung, Taiwan on June 26, 1968.  On July 9, 1968, the USS Harwood departed Kaohsiung, enroute to Hong Kong arriving on July 10, 1968.  

During the period of July 18 to August 18, 1968, the USS Harwood returned to Subic Bay for upkeep, leaving for Yankee Station on August 26, 1968.  After a short assignment as plans guard for the USS Bon Homme Richard and USS America, the USS Harwood participated in Operation Sea Dragon off the coast of North Vietnam from September 1 to 11, 1968.  The USS Harwood visited Yokosuka, Japan for upkeep from September 16 to 23, 1968, and returned to Yankee Station on September 27, 1968.  After concluding its combat operations in NGFS off II CTZ, the USS Harwood departed the combat zone on October 10, 1968 and transited to Kaohsiung Taiwan where it rendezvous with COMDESDIV Twenty-two and the USS Furse on October 12, 1968. 

At the June 2014 hearing, the Veteran reported that he was a boatswain's mate in the Navy during the Vietnam era in 1968.  He testified that he never had boots on the ground in Vietnam, but was just off the coast in the water.  He also reported that he did not see anything sprayed around him and that he was not allowed on the deck that much.  He reported that he went in to pick up spotters for control exercises in Da Nang.  He also reported that he drank purified water on the ship from the gulf area.  He stated that the first time he was told he had diabetes was in 1997.  Additionally, he stated that he was told by a VA physician that he might have diabetes from Agent Orange that he might have contacted in Vietnam.  When asked by his representative, the Veteran declined being told by a physician at his time of discharge in 1971 that he had any medical issues that were diabetes-related.  The Veteran also reported that he was on the USS Harwood, which was a destroyer.  He reported that he could not remember if they anchored in Da Nang harbor, but that they did not travel on the inland waterways because the ship was too big to do that.  

After considering the evidence of record, including the evidence showing the Veteran was not in Vietnam or its inland waterways at any point, the Board finds that the presumption is not warranted and the evidence does not otherwise show by competent and credible evidence that the Veteran was exposed to herbicides in service.  The evidence does not show the Veteran was present on the landmass or the inland waters of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  There is also no evidence that the USS Harwood, a destroyer, docked on the shores or piers of Vietnam, operated temporarily in the inland waterways, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  By his own account at the June 2014 hearing, the Veteran testified that he never stepped foot in Vietnam, and that the USS Harwood was too large to travel to inland waters.  Additionally, NPRC found that there was no conclusive proof of in country Vietnam service.  Further, DPRIS inquiries showed that while the USS Harwood was located in a combat zone, all gunfire assistance to the allied troops ashore took place aboard the ship.  

Additionally, the Board recognizes that the Veteran's awards include the VSM and the VCM.  However, such awards do not require the physical presence in Vietnam.  See Haas, 525 F. 3d 1168, (held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM); Manual of Military Decorations and Awards, C7.5.1.6.2. (Department of Defense Manual 1348.33- M, September 1996) (receipt of AFVCM may be issued to a Veteran who served outside the geographical limits of South Vietnam and contributed direct combat support to the RVN Armed Forces for an aggregate of six months).  

Furthermore, proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers. 

In this case, the USS Harwood and USS Sampson, the ships noted in the Veteran's personnel records, are not ships that were part of the Mobile Riverine Force, nor are they one of the specifically designated classes of ships (such as LST, LCM, LCVP, etc.) that would have been expected to operate in the internal waters of Vietnam, or specifically listed by the C&P as having either moored in the Republic of Vietnam or operated in its inland waters.  See http:// vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (May 5, 2013).  

For these reasons and bases, the Board finds that the weight of the lay and medical evidence is against this claim.  The Board recognizes that the Veteran himself has asserted that his DM was caused by herbicide exposure in service, and that, in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See again Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) . Diabetes, however, is a medically complex condition that is not readily amenable to mere lay diagnosis or probative comment regarding its etiology or origin. See Barr, 21 Vet. App. at 307 . See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  The Veteran would be able to describe symptoms of his disability in service but has not done so as he is asserting his disability is latent and due to exposure to herbicides in service.  Further, while the Veteran suggests that he was exposed to herbicides from potentially consuming contaminated water, this assertion is based on speculation.  The Board notes that service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2013) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  

Based on the foregoing, the Board finds that service connection for DM is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for DM.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus, type II (DM), to include as secondary to Agent Orange exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


